DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 03/23/2020.
Claims 1-9 are currently pending and have been examined.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on application JP2019-075733 filed in Japan on 04/11/2019. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 71a, 73a, 75a, 71b, 73b.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Alternatively, amending the specification to remove the above reference signs would also overcome the above objection.
Specification
The disclosure is objected to because of the following informalities:
In paragraph [0104], the first line reads “After step S28, under the control of the control unit 22…” when it appears it should read “After step S28, under the control of the control unit 22A…”
In paragraph [0105], the specification recites “the parking/sopping information” when it appears it should recite “the parking/stopping information”
In paragraph [0110], the specification recites “the parking/parking information” when it appears it should recite “the parking/stopping information”
In paragraph [0114], the specification recites “the control of the control unit 22…” when it appears it should recite “the control of the control unit 22A…”
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 9 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim recites a program per se. Although the claimed program causes a device to carry out the recited functions, the program itself is not a device and also does not fall into another statutory category. Therefore, the claim is ineligible.
Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite managing item delivery to vehicle cabins. 
Claim 1 recites the concept of managing item delivery to vehicle cabins which is a certain method of organizing human activity including managing commercial interactions. Determine whether a schedule can be changed based on package information when a schedule change request is received from a client or a provider, the client being associated with a client of a delivery of a package, the provider being associated with a provider of a vehicle which is parked or stopped in a predetermined area and the vehicle cabin of which is provided as a collection/delivery place of the package; and send a determination result to a sending of the schedule change request all, as a whole, fall under the category of managing commercial interactions. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a management device, a memory, a processor, at least one piece of hardware, a client terminal, a provider terminal and a sending terminal. The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a management device, a memory, a processor, at least one piece of hardware, a client terminal, a provider terminal and a sending terminal amounts to no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 2 further limits the abstract idea of claim 1 without adding any new additional elements. Therefore, by the analysis of claim 1 above this claim does not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claim is not patent eligible.
Claim 3 further limits the abstract idea of claim 1 while introducing the additional element of a candidate terminal. The claim does not integrate the abstract idea into a practical application because the element of a candidate terminal is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Adding this new additional element into the additional elements from claim 1 still amounts to no more than mere instructions to apply the exception using generic computer components. The claim also does not amount to significantly more than the abstract 
Claims 4-6 further limit the abstract idea of claim 3 without adding any new additional elements. Therefore, by the analysis of claim 3 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 7 further limits the abstract idea of claim 3 while introducing the additional element of a deliveryman terminal. The claim does not integrate the abstract idea into a practical application because the element of a deliveryman terminal is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Adding this new additional element into the additional elements from claim 3 still amounts to no more than mere instructions to apply the exception using generic computer components. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 8 recites the concept of managing item delivery to vehicle cabins which is a certain method of organizing human activity including managing commercial interactions. A management method performed, the management method comprising: determining whether a schedule can be changed by reading package information when a schedule change request is received from a client or a provider, the client being associated with a client of a delivery of a package, the provider being associated with a provider of a vehicle which is parked or stopped in a predetermined area and the vehicle cabin of which is provided as a collection/delivery place of the package; and sending a determination result to a sending of the schedule change request all, 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a management device, a memory, a processor, at least one piece of hardware, a client terminal, a provider terminal and a sending terminal. The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a management device, a memory, a processor, at least one piece of hardware, a client terminal, a provider terminal and a sending terminal amounts to no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Mere instructions to 
As discussed above, claim 9 recites a program per se, and thus does not fall into one of the statutory categories to be patent eligible. However, assuming, arguendo, claim 9 falls into one the statutory categories, claim 9 recites the concept of managing item delivery to vehicle cabins which is a certain method of organizing human activity including managing commercial interactions. A management program that causes to execute: determining whether a schedule can be changed based on package information when a schedule change request is received from a client or a provider, the client being associated with a client of a delivery of a package, the provider being associated with a provider of a vehicle which is parked or stopped in a predetermined area and the vehicle cabin of which is provided as a collection/delivery place of the package; and sending a determination result to a sending of the schedule change request all, as a whole, fall under the category of managing commercial interactions. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a management device, a memory, a processor, at least one piece of hardware, a client terminal, a provider terminal and a sending terminal. The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a management device, a memory, a processor, at least one piece of hardware, a client terminal, a provider terminal and a sending terminal amounts to no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaurepaire et al. (U.S. Pre-Grant Publication No. 2016/0189098, hereafter known as Beaurepaire) in view of Melechko et al. (U.S. Patent No. 7,962,422; hereafter known as Melechko). 
Regarding claim 1, Beaurepaire teaches:
A management device comprising: a memory (see Fig. 11 element 1100 and [0094] "FIG. 11 illustrates a computer system 1100 upon which an embodiment of the invention may be implemented. Although computer system 1100 is depicted with respect to a particular device or equipment, it is contemplated that other devices or equipment (e.g., network elements, servers, etc.) within FIG. 11 can deploy the illustrated hardware and components of system 1100" for management device, Fig. 11 elements 1104, 1106 and 1108 and [0097] for memory)
and a processor having at least one piece of hardware (see Fig. 11 element 1102 for processor and [0096] "Processors may be implemented as mechanical, electrical, magnetic, optical, chemical, or quantum components, among others, alone or in combination" for at least one piece of hardware)
wherein the processor is configured to determine whether a schedule can be changed based on package information
the client terminal being associated with a client of a delivery of a package (see Fig. 10A-C as well as [0090] "FIGS. 10A-10C are user interface diagrams that represent a scenario wherein a user selects a car sharing service to receive delivery of item, according to one example embodiment" and [0033] "By way of example, the UE 101 is any type of mobile terminal, fixed terminal, or portable terminal including a mobile handset, station, unit, device, multimedia computer, multimedia tablet, Internet node, communicator, desktop computer, laptop computer")
the provider terminal being associated with a provider of a vehicle which is parked or stopped in a predetermined area and the vehicle cabin of which is provided as a collection/delivery place of the package
As discussed above, Beaurepaire teaches the transfer of packages between vehicles in Fig. 6 element 607 and [0069] when a vehicle is to be moved or is to become unavailable. Beaurepaire also teaches in [0066] that the vehicle selection is also based on scheduling and calendar information for the vehicle. However, Beaurepaire does not explicitly teach a schedule change request being received from a client terminal or a provider terminal. Beaurepaire also does not explicitly teach sending a determination result to a sending terminal of the schedule change request. Melechko teaches:
wherein the processor is configured to determine whether a schedule can be changed based on package information when a schedule change request is received from a client terminal or a provider terminal (see Col. 5 lines 32-34 "the delivery site client 112 may provide availability information to the electronic commerce application 121 over the network 118" and Col 4 lines 42-56 for delivery site sending an unavailability notice to management server based on package information (size, monetary value, perishable, etc.) and Col. 8 lines 27-41 customer decision made based on customer selection of alternate time period and/or location for rescheduling, also includes option to cancel if schedule cannot be changed)
and send a determination result to a sending terminal of the schedule change request (see Col. 9 lines 27-36 notifying first delivery site of schedule change (change in pickup location and/or pick up time))
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Melechko with Beaurepaire. As Melechko states in Col. 1 lines 45-53, “a given delivery site may close down or otherwise become unavailable before the customer picks up the order shipment…These delivery site closures may be unexpected and, in particular, 
Examiner would like to note that, while the combination of Beaurepaire and Melechko reads on the claim because the schedule change request is received from a client terminal or a provider terminal, Van Dyke (U.S. Pre-Grant Publication 2017/0255896, hereafter known as Van Dyke) teaches the opposite embodiment (the request being received from the client terminal) in paragraphs [0072]-[0073] and [0105]. 
Regarding claim 2, the combination of Beaurepaire and Melechko teaches all of the limitations of claim 1 above. As discussed above, Beaurepaire does not explicitly teach receiving a schedule change request. However, Melechko further teaches:
wherein when the schedule change request is received from one of the provider terminal and the client terminal, the processor is configured to send an inquiry as to whether the schedule can be changed to the other terminal (see Fig. 2 elements 201, 203, 206, and 209 as well as Col. 7 line 54 - Col. 8 line 23 inquiring customer regarding rescheduling following request from provider terminal)
and to determine whether the schedule can be changed by further using a response to the inquiry received from the other terminal
One of ordinary skill in the art would have recognized that applying the known technique of Melechko to Beaurepaire would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Melechko to the teaching of Beaurepaire would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such inquiring the other terminal as to whether the schedule can be changed and determining whether the schedule can be changed based on the response from the other terminal. Further, applying inquiring the other terminal as to whether the schedule can be changed and determining whether the schedule can be changed based on the response from the other terminal to Beaurepaire would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient package transfer amongst vehicles by receiving positive confirmation from the other party that the rescheduling requested by the sending terminal is acceptable.
Examiner would like to note that, similar to claim 1, while Beaurepaire and Melechko read on the claim because the schedule change request is received from one of the provider terminal and the client terminal, Van Dyke teaches in [0072] and [0073] the schedule change request received from the client terminal. Fujisawa et al. (U.S. Pre-Grant Publication No. 2020/0258035, hereafter known as Fujisawa) teaches in steps S813, S817, and S810 and in [0099] and [0106] that a client rescheduling inquiry is sent to the provider terminal which assigns a compartment for the rescheduled time and then notifies the client of the assignment. 
Regarding claim 3, the combination of Beaurepaire and Melechko teaches all of the limitations of claim 1 above. Beaurepaire further teaches:
wherein the processor is configured to select a transfer candidate vehicle of the package based on the package information and parking/stopping information (see [0069] “the 
the parking/stopping information including information on parking/stopping of a plurality of vehicles each of which can provide a vehicle cabin thereof for receiving other person's packages in the area (see [0085] "retrieve the locations of the nearest cars belonging to the user 909's social network that are available for to accept delivery of the 
Beaurepaire further teaches terminals being associated with the owner of each vehicle in the system (see  [0086] "the parcel delivery person 905 can send a request to a selected social network friend's 907 UE 101 to open or otherwise make the friend 907's car available to accept delivery of the item (process 925)). Beaurepaire does not explicitly teach inquiring a candidate terminal as to whether the package can be transferred and determining that the schedule can be changed upon receiving an acceptance from the candidate terminal. However, Melechko further teaches:
to inquire of a candidate terminal as to whether the package can be transferred (see Col. 8 lines 42-47 "At this point, an alternate delivery site and/or an alternate pick-up time period are selected, and the delivery redirection process 130 may, in some embodiments, contact the delivery site client 112 (FIG. 1) to determine whether the delivery site is available and is capable of taking delivery of the shipment, for example")
and, when a transfer acceptance response is received from the candidate terminal, to determine that the schedule can be changed (see Col. 5 lines 32-34 "the delivery site client 112 may provide availability information to the electronic commerce application 121 over the network 118" and Col. 8 lines 50-57 “Then, the delivery redirection process 130 examines the status of the order shipment in box 221. If the order has not shipped, the process will notify the fulfillment system 124 (FIG. 1) of the change in box 224. The change may include a new delivery site address and/or a new delivery date associated 
the candidate terminal being associated with a provider of the selected transfer candidate vehicle (see Col. 8 lines 42-47 "At this point, an alternate delivery site and/or an alternate pick-up time period are selected, and the delivery redirection process 130 may, in some embodiments, contact the delivery site client 112 (FIG. 1) to determine whether the delivery site is available and is capable of taking delivery of the shipment, for example")
One of ordinary skill in the art would have recognized that applying the known technique of Melechko to Beaurepaire would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Melechko to the teaching of Beaurepaire would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such inquiring the candidate terminal as to whether the package can be transferred and determining the schedule can be changed based on acceptance from the candidate terminal. Further, applying inquiring the candidate terminal as to whether the package can be transferred and determining the schedule can be changed based on acceptance from the candidate terminal to Beaurepaire would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient package transfer amongst vehicles by receiving positive confirmation from the candidate that the transferring of the package is acceptable before updating the schedule as in Beaurepaire alone.
Regarding claim 4, the combination of Beaurepaire and Melechko teaches all of the limitations of claim 3 above. Beaurepaire further teaches:
wherein the processor is configured to select the transfer candidate vehicle by further referring to schedule information registered by providers of the plurality of vehicles (see [0034] “In another scenario, the applications 103 may determine the current schedule of the user from the calendar of the user. By way of example, the calendar may be a local calendar stored on the UE 101 or provided by a cloud based service” and [0066] "In step 601, the configuration platform 109 determines the one or more vehicles based, at least in part, on scheduling information, calendar information, positioning device location information (105), or a combination thereof associated with the vehicles, at least one owner of the vehicles, or a combination thereof. By way of example, a vehicle of a social networking contact is selected based on the calendar of the owner of that vehicle. For example, if it is determined from the calendar information that the vehicle will not be available after a predefined time threshold (e.g., 2 hours) from the current time, and the delivery time is anticipated to be less than 1 hour, then that vehicle is selected for delivery.")
Regarding claim 6, the combination of Beaurepaire and Melechko teaches all of the limitations of claim 3 above. Beaurepaire further teaches:
wherein the processor is configured to select the transfer candidate vehicle according to a type of the package (see [0066] "In one scenario, the value of delivered goods may impact the location and the vehicle used for storage. A highly valuable item may only be stored in a privately owned vehicle. Further, the size and the form of a vehicle may also impact the choice, for example, a vehicle with a closed trunk may be preferred over a vehicle with a window on the back. In addition, the location of the vehicle may also impact the choice, for example, a vehicle parked on a private property may be preferred 
Regarding claim 7, the combination of Beaurepaire and Melechko teaches all of the limitations of claim 3 above. Beaurepaire further teaches:
the processor is configured to send a transfer instruction to a deliveryman terminal associated with a deliveryman of the package (see [0069] "the configuration platform 109 causes, at least in part, a relay of the at least one delivery of the at least one item from the one or more vehicles to one or more other vehicles if the one or more vehicles moves, becomes unavailable, or a combination thereof. For example, in case a vehicle that received the delivery is to be moved to some other location by the owner of the vehicle (e.g., a social networking friend of the user), and then the item may be relayed to another proximate vehicle" and [0073] “FIGS. 8A-8B are sequence diagrams utilized in the process of providing delivery of an item via established communications between an ecommerce website 801, a parcel delivery company 803, a parcel delivery person equipped with a parcel tracking/reading device 805, a shared vehicle or car 807 that is equipped/embedded with communication means similar to the UE 101, the configuration platform 109 configured with a car sharing service, and the UE 101 of the user 809, according to one example embodiment. In one example the parcel tracking/reading device 805 can be similar to the UE 101” device 805 is deliveryman terminal)
the transfer instruction including information on the transfer candidate vehicle (see [0076] "the configuration platform 109 can inform the parcel delivery company and/or the parcel delivery person 805 equipped with a parcel tracking/reading device, which 
Beaurepaire does not explicitly teach a transfer acceptance notification being received from the candidate terminal. However, Melechko teaches:
wherein when a transfer acceptance notification is received from the candidate terminal, the processor is configured to send a transfer instruction to a deliveryman terminal associated with a deliveryman of the package (see Col. 3 lines 5-15 for deliveryman terminal and Col. 7 lines 23-35 “The delivery site client 112 may be configured…to relay this information over the network 118 to the delivery redirection process 130, which then can communicate with the delivery entity operation control system 139 over the network 118 to schedule a pick-up of the shipment” and Col. 8 lines 42-47 "At this point, an alternate delivery site and/or an alternate pick-up time period are selected, and the delivery redirection process 130 may, in some embodiments, contact the delivery site client 112 (FIG. 1) to determine whether the delivery site is available and is capable of taking delivery of the shipment, for example" and Col. 9 lines 36-39 “the delivery redirection process 130 may schedule a pick-up of the shipment by the delivery entity at the first delivery site which is scheduled to become unavailable” checking availability of alternate site, then schedule pick up)
One of ordinary skill in the art would have recognized that applying the known technique of Melechko to Beaurepaire would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Melechko to the teaching of Beaurepaire would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such inquiring the 
Regarding claim 8, Beaurepaire teaches:
A management method performed by a management device including a memory and a processor having at least one piece of hardware (see Fig. 6 and [0065]-[0069] for method overview, Fig. 11 and [0096]-[0097] for device with memory and processor with hardware)
Regarding the remaining limitations of claim 8, please see the rejection of claim 1 above.
Regarding claim 9, Beaurepaire teaches:
A management program that causes a management device including a memory and a processor having at least one piece of hardware to execute (see [0105] "At least some embodiments of the invention are related to the use of computer system 1100 for implementing some or all of the techniques described herein. According to one embodiment of the invention, those techniques are performed by computer system 1100 in response to processor 1102 executing one or more sequences of one or more processor instructions contained in memory 1104. Such instructions, also called computer 
Regarding the remaining limitations of claim 9, please see the rejection of claim 1 above.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Beaurepaire in view of Melechko, further in view of Shakes et al. (U.S. Pre-Grant Publication No. 2014/0052661, hereafter known as Shakes).
Regarding claim 5, the combination of Beaurepaire and Melechko teaches all of the limitations of claim 3 above. As discussed in the rejections of claims 4 and 6, the combination of Beaurepaire and Melechko teaches selecting the candidate vehicle based on schedule information and type of package. The combination of Beaurepaire and Melechko does not explicitly teach memory storing transfer history information and the processor selecting the transfer candidate vehicle by referring to the history information. However, Shakes teaches:
wherein the memory is configured to store past transfer history information (see [0082] "As shown in FIG. 9, the memory 920 may include program instructions 925 which may be configured to implement aspects of the temporary pickup location environment and data storage 935, which may comprise various tables, databases and/or other data structures accessible by the program instructions 925" and [0073] "the alternative temporary pickup locations may be...at locations where the customer has previously retrieved or had orders delivered/retrieved")
and the processor is configured to select the transfer candidate vehicle by further referring to the history information
It would have been obvious to one of ordinary skill in the art at the time of filing to select transfer candidate vehicles by referring to history information as in Shakes in the system executing the combination of Beaurepaire and Melechko. As in Shakes, it is within the capabilities of one of ordinary skill in the art to select transfer candidate vehicles by referring to history information to the combination of Beaurepaire and Melechko with the predictable result of offering convenient delivery locations for customers as needed in Beaurepaire [0080] and as recited in Shakes [0013].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Van Dyke (U.S. Pre-Grant Publication 2017/0255896) teaches the schedule change request originating from a client terminal
Fujisawa et al. (U.S. Pre-Grant Publication No. 2020/0258035) teaches a client requesting to reschedule a pickup time for an item being delivered
Salter et al. (U.S. Pre-Grant Publication 2020/0311674) teaches using a vehicle cabin as a delivery site, wherein the vehicle is located at a designated delivery site
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MORONEY whose telephone number is (571)272-4403.  The examiner can normally be reached on 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin H Flynn can be reached on (571) 270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.C.M./Examiner, Art Unit 3628       

/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                                                                              
June 28, 2021